Citation Nr: 1519631	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's appeal originally included the issue of entitlement to service connection for the residuals of a cold injury to the bilateral lower extremities.  However, in a March 2013 rating decision, the RO granted this claim and assigned separate 30 percent evaluations for each lower extremity, effective from October 13, 2010.  Therefore, this issue is not currently before the Board, and no further consideration is necessary. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals documents that are duplicative of the evidence in the VBMS file. 


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be causally related to service, nor did an organic disease of the nervous system manifest within one year of separation from active service.

2.  Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service, nor did an organic disease of the nervous system manifest within one year of separation from active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in November 2010, prior to the initial decision on the claim in May 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant.  That letter provided all required substantive notice.  Therefore, the duty to notify has been met.
 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The RO sought all available post-service VA treatment notes from the St. Louis VA Medical Center (VAMC); however, in February 2011, the VAMC responded that there were no records pertaining to any treatment for the Veteran.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  

In this case, the Veteran was afforded a VA examination in March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because, as shown below, the medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

In this case, the Veteran contends that his current bilateral hearing loss and tinnitus disabilities began in service as a result of exposure to hazardous noise levels from diesel engines and generators.  The Board accepts that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service and duties as a heavy equipment operator.  See 38 U.S.C.A. § 1154(a) (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609 (2015).  
	
Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Service treatment records show that the Veteran did not complain of a disease or injury affecting his ears in service.  Service treatment records also contain audiograms which show that the Veteran did not have hearing disability for VA purposes in either ear. 

Reviewing the service treatment records, the Board notes that the audiology examinations performed by service examiners were reported in standards set forth by the American Standards Association (ASA).  Currently, audiology examinations are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As such, to review the Veteran's service audiology examinations, the findings in ASA units have been converted to ANSI units as demonstrated in the tables below.

In a January 1964 enlistment examination report, a normal clinical evaluation of the ears was noted.  An audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
0 (15)
5 (15)
0 (10)
5 (15)
5 (10)
-10 (0)
LEFT
0 (15)
0 (10)
-5 (5)
0 (10)
5 (10)
0 (10)

A February 1965 audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
15 (30)
10 (20)
20 (30)
10 (20)
5 (10)
20 (30)
LEFT
0 (15)
-5 (5)
-5 (5)
0 (10)
0 (5)
0 (10)

A March 1965 audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
0 (15)
0 (10)
10 (20)
N/A
0 (5)
5 (15)
LEFT
0 (15)
0 (10)
0 (10)
N/A
-5 (0)
0 (10)

On the March 1965 audiogram report, the examining audiologist remarked, "Ok[ay] to continue as a generator operator."

In a December 1966 separation examination report, a normal clinical evaluation of the ears was noted.  An audiogram showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
-5 (10)
-5 (5)
0 (10)
N/A
0 (5)
N/A
LEFT
-5 (10)
-5 (5)
0 (10)
N/A
5 (10)
N/A

In a December 1966 separation report of medical history, the Veteran denied any ear, nose, or throat trouble, running ears, and hearing loss.

During the March 2011 VA examination, the Veteran reported he had an onset of bilateral hearing loss approximately 10 to 15 years ago.  He stated that he had constant, bilateral tinnitus with an onset approximately 25 years ago.  He indicated that the tinnitus used to be intermittent, but it became constant approximately 10 years ago.  He related that he experienced excessive military noise as a heavy equipment operator and generator maintenance man.  He denied the use of hearing aids in service.  He attributed his current hearing loss and tinnitus to his military noise exposure.  Following service, he reported that he worked as an auto mechanic from 1976 to 1996, as a small tow truck driver from 1991 to 2005, and as a wrecker tow truck driver and shop man from 2005 to the present.  He stated that he has been required to wear hearing protection from 2005 to the present while he works in the shop.  He denied a history of recreational noise exposure.

An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
30
35
30
65
60
49
LEFT
30
30
40
55
65
48

Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  The examiner noted that the audiogram showed a normal to moderately severe sensorineural hearing loss bilaterally and that speech reception thresholds were in agreement with pure tone test results.  She stated that word recognition scores were excellent bilaterally.  The examiner reported that her review of the Veteran's claims file showed normal hearing bilaterally in January 1964, February 1965, and March 1965.  She also noted that the Veteran had normal hearing upon separation from service and that he participated in a hearing conservation program during service.  She reported that there were no complaints of hearing loss or tinnitus in the service treatment notes.  She indicated that the Veteran reported an onset of hearing loss in approximately 1996 to 2001 and an onset of tinnitus in approximately 1986.  She stated, "Both dates are significantly past the expected onset time of symptoms given that [the Veteran] served in the military from 1964 to 1967."  The examiner provided the following opinion, "Due to normal hearing bilaterally at separation, no complaints of either condition in the service medical records, and the significant delay of onset of symptoms, it is my opinion that it is not at least as likely as not that hearing loss or tinnitus is related to military service."

As an initial matter, based on a review of the evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  As shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes, and he has reported the presence of and has been diagnosed with tinnitus.  Furthermore, he has alleged that he was exposed to noise from his service as a heavy equipment operator and generator maintenance man.  His description of the noise exposure is consistent with the circumstances of his service.  Therefore, the evidence satisfies two of the three elements needed for service connection for each disability.  Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus is related to service, and the Board will confine this analysis to a discussion of that evidence.

The Board notes that neither sensorineural hearing loss or tinnitus nor manifestations sufficient to identify the disease entities are shown during service.  Rather, the hearing tests taken throughout active service were normal, and the Veteran denied having any history of ear trouble at separation.  Although the Veteran now states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, while currently-diagnosed sensorineural hearing loss and tinnitus are chronic diseases under 38 C.F.R. § 3.309(a), no notations of the diseases or any characteristic manifestations of sensorineural hearing loss or tinnitus were shown in the service records.  Rather, audiograms did not show hearing loss for VA purposes until March 2011, during his VA examination, which is significantly more than one year following the Veteran's separation from service.  The service treatment records were otherwise silent for hearing loss and tinnitus.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the lay statements of onset during service and continuity of symptoms since that time are outweighed by the affirmative evidence in service showing that the Veteran did not have hearing loss upon objective testing and his own contemporaneous statements specifically denying ear problems.  Thus, the evidence weighs against a finding of continuity of symptomatology.

In addition, the relevant opinions of record regarding a nexus to service are those of the Veteran provided in various written statements and those of the VA examiner dated in March 2011.  For the reasons discussed below, the Board finds that the VA opinion is the most probative of record.  Because it weighs against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the March 2011 VA examiner's opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file and properly accepted as true the Veteran's account of in-service noise exposure.  Nevertheless, she concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure, based on a multi-factorial rationale.

On the other hand, during the March 2011 VA examination, the Veteran reported that he had an onset of bilateral hearing loss approximately 10 to 15 years prior to the examination (in approximately 1996 to 2001).  He stated that he had constant, bilateral tinnitus with an onset approximately 25 years prior to the examination (in approximately 1986).  He indicated that the tinnitus used to be intermittent, but it became constant approximately 10 years prior to the examination (in approximately 2001).  Subsequent to the VA examination and the issuance of the rating decision denying the claims, in his February 2013 substantive appeal, the Veteran stated that the VA examiner recorded when his hearing loss and tinnitus became worse and not when they started during service.  However, the Board finds the Veteran's statement is lacking in credibility in that it is contradicted by the contemporaneous evidence of record, to which the Board assigns greater probative weight.  The first reference of hearing loss and tinnitus was not until the Veteran's claim for service connection in 2010.  In addition, he had no post-service treatment for bilateral hearing loss and/or tinnitus.

The Board does acknowledge that laypersons may be competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the March 2011 VA medical opinion outweighs the general assertions of the Veteran.  In this regard, the Board notes that the VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on her expertise in rendering her opinion supported by rationale.  Therefore, the Board finds that the March 2011 opinion is more probative than the Veteran's lay statements.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that provided by the VA examiner in March 2011, which weighs against the claims.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


